Citation Nr: 1813512	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased compensable rating for a left ankle disability.

4.  Entitlement to service connection for vision loss. 

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), insomnia, memory loss, and anxiety.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for epididymal cyst.

14.  Entitlement to service connection for chest pains.

15.  Entitlement to service connection for Gulf War syndrome.

16.  Entitlement to service connection for a deviated septum.

17.  Entitlement to service connection for cystitis.


REPRESENTATION

Appellant represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from December 2006 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and August 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran testified before the Board.  At the hearing, the Veteran specifically waived agency of original jurisdiction consideration of all evidence added to the record since August 2014.  38 C.F.R. § 19.37 (2017).


FINDINGS OF FACT

1.  At his June 2017 hearing, the Veteran requested that his appeal with regard to the issues of entitlement to an increased rating for right and left knee disabilities and a left ankle disability, and for service connection for chronic fatigue syndrome, fibromyalgia, headaches, hearing loss, sleep apnea, Gulf War syndrome, and a deviated septum, be withdrawn.

2.  The Veteran does not have a diagnosis of a vision loss disability.

3.  The Veteran's right ankle disability was not caused or aggravated by his active service.

4.  The Veteran's acquired psychiatric disorder was caused or aggravated by his active service.

5.  The Veteran's tinnitus was caused or aggravated by his active service.

6.  The Veteran's epididymal cysts were caused or aggravated by his active service.

7.  The Veteran's only diagnosed chest pain disability, costochondritis, was caused or aggravated by his active service.

8.  The Veteran's cystitis was caused or aggravated by service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals regarding the issues of entitlement to an increased rating for right and left knee disabilities and a left ankle disability, and for service connection for chronic fatigue syndrome, fibromyalgia, headaches, hearing loss, sleep apnea, Gulf War syndrome, and a deviated septum have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a vision loss disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for epididymal cysts have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for costochondritis have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for service connection for cystitis have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

At his 2017 hearing, the Veteran stated that he no longer wished to pursue the claims of entitlement to an increased rating for right and left knee disabilities and a right ankle disability, and service connection for chronic fatigue syndrome, fibromyalgia, headaches, hearing loss, sleep apnea, Gulf War syndrome, and a deviated septum.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an increased rating for right and left knee disabilities and a left ankle disability, and service connection for chronic fatigue syndrome, fibromyalgia, headaches, hearing loss, sleep apnea, Gulf War syndrome, and a deviated septum are dismissed.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim.

Vision Loss

The Veteran contends that his exposure to environmental factors and chemicals while stationed in Iraq caused him to experience vision loss.  However, on October 2011 VA examination, physical examination of the Veteran's vision and eyes resulted in a finding of no ocular pathology, bilaterally.  The Veteran was assessed to have excellent visual performance and ocular health.  The Veteran has not submitted or identified any additional medical records that contradict this finding.  Accordingly, as there is no vision loss disability or symptoms shown during the appeal period, the claim for service connection for vision loss cannot prevail and must be denied.
Right Ankle

The Veteran contends that he injured his right ankle disability in a motor vehicle accident in service in 2009.  On October 2011 VA examination, the Veteran was assessed to suffer from a bilateral ankle strain.  However, the examiner did not offer an opinion as to the etiology of the Veteran's right ankle strain.  Upon review of the service treatment records, the Board finds reference to an injury to the left ankle, but no reference to an injury or other symptoms related to the right ankle.  The Veteran is in receipt of service connection for a left ankle disability.  In statements to the VA, the Veteran has not put forth any contentions as to how his right ankle was impacted by the in-service injury.  At his hearing before the Board, the Veteran reported that he injured his ankle in service, however, it is unclear whether he was speaking of his left or right ankle.  And, while he generally stated that he injured his ankle in service, again, the service records do not reflect any injury, complaints, or symptoms related to the right ankle. 

Accordingly, while there is a diagnosed disability in this case, right ankle strain, there is no indication of a right ankle disability in service or on separation from service.  There is no medical nexus to relate the current disability to service.  While the Veteran is competent to report that he suffered from right ankle pain in service, the service records contradict his contention that he injured his right ankle in service or otherwise suffered from a right ankle disability.  The Veteran has not put forth any other contentions related to his right ankle disability.  In light of the above, the Board finds that the elements of service connection have not been met, and service connection for a right ankle disability must be denied.

Acquired Psychiatric Disorder

The Veteran contends that he suffers from PTSD with anxiety, memory loss, and insomnia that was caused by his service during the Persian Gulf War.  The Board finds that the elements of service connection for PTSD with anxiety, memory loss, and insomnia has been met.  Specifically, on June 2015 VA examination, the VA examiner concluded that the Veteran met the criteria for a diagnosis of PTSD that was caused by stressors suffered during his deployment in Iraq.  In August 2015, the Veteran's private counselor stated the same.  Additionally, the Veteran's service treatment records document a diagnosis of primary insomnia related to occupational stress.  The Board notes that aside from the Veteran's diagnosed psychiatric disorder, there is no indication that the Veteran suffers from memory loss as due to a physical disability or as a separately diagnosed disability.  Accordingly, the Board finds that service connection is warranted for PTSD with anxiety, memory loss, and insomnia.

Tinnitus

The Veteran contends that he has suffered from tinnitus since service.  The Board notes that on October 2010 service separation examination, the Veteran reported experiencing tinnitus in both ears.  He also reported experiencing tinnitus on November 2011 VA examination.  

Given the subjective nature of tinnitus, the Board finds that the Veteran is credible and competent to diagnose the condition of tinnitus.  Moreover, there is evidence of tinnitus in service and within one year following separation from service.  Accordingly, and when applying the presumption outlined in 38 C.F.R. § 3.307, 3.309, the Board finds that service connection for tinnitus is warranted.

Epididymal Cysts

The Veteran contends that he has epididymal cysts that began in service.  The service treatment records confirm that in June 2008, the Veteran was found to have small epididymal cysts bilaterally on ultrasound.  Although no cysts were diagnosed on October 2011 VA examination, there is also no indication that an ultrasound was used on examination.  The remainder of the evidence does not demonstrate that the cysts shown in service have resolved.  Accordingly, when affording the benefit of the doubt in favor of the Veteran, the Board finds that service connection for epididymal cysts is warranted.

Chest Pains

The Veteran contends that he suffers from a disability manifested by chest pains.  The service treatment records reflect that the Veteran underwent numerous evaluations for chest pain and discomfort that was very painful.  However, from these physical examinations and testing, to include echocardiograms, no underlying cardiac disability or pulmonary disability was found.  The Veteran was ultimately diagnosed with costochondritis.  On October 2011 VA examination, the Veteran was also assessed to suffer from costochondritis.  The Veteran has not identified or submitted any other medical evidence to show that he suffers from a cardiovascular disability or pulmonary disability manifested by chest pains.  The October 2011 VA examiner also noted that there was no undiagnosed illness found on examination.  Given the Veteran's only diagnosis manifested by chest pains is costochondritis, and such was shown to have begun in service, the Board finds that service connection for costochondritis is warranted.

Cystitis

In July 2017, the Veteran submitted a medical opinion from this private physician stating that his interstitial cystitis with severe urinary frequency/nocturia/and urinary urgency was triggered by his PTSD and directly related to his service.  The Board notes that while the Veteran's service treatment records do not show a diagnosis of cystitis, in August 2011, he sought treatment for cystitis that he reported had been ongoing for 18 months dating back to his time in service.  He reported the same history on October 2011 VA examination.  

Given the consistency of the Veteran's report of onset of cystitis dating to his service, as well as the 2017 positive nexus opinion relating his cystitis both to his service and to his PTSD, the Board finds that the elements of service connection have been met. 




ORDER

The claims of entitlement to an increased rating for right and left knee disabilities and a right ankle disability, and service connection for chronic fatigue syndrome, fibromyalgia, headaches, hearing loss, sleep apnea, Gulf War syndrome, and a deviated septum are dismissed.

Service connection for vision loss is denied.

Service connection for a right ankle disability is denied.

Service connection for PTSD with anxiety, memory loss, and insomnia is granted.

Service connection for tinnitus is granted.

Service connection for epididymal cysts is granted.

Service connection for costochondritis is granted.

Service connection for cystitis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


